Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Receipt is acknowledged of papers submitted on 02-28-2022 under new application  being continuation of parent application 16920424; matured to US patent # 11,262,881 B2; which have been placed of record in the file. Claims 1-9 are pending in this action. 

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02-28-2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-9 rejected on the ground of non-statutory double patenting as being unpatentable over claims 110 of U.S. Patent No. 11,262,881 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Comparison of Instant application Claims 1-9 to Claims 1-20 of U.S. Patent No. US 11,262,881 B2 of patented application; 

Instant Application Number 
17,682,675
US Patent Number
US 11,262,881 B2

1.  . A display module comprising: a display panel; and an input sensing unit disposed on the display panel and having a first sensing area and a second sensing area adjacent to the first sensing area, the input sensing unit comprising: a first conductive pattern overlapping the first sensing area; and a second conductive pattern overlapping the sensing area, wherein each of the first conductive patterns and the second conductive patterns includes mesh lines at least some of which define openings, and wherein the second conductive pattern has a line width greater than that of each of the first conductive patterns in a plan view.

1.  A display module comprising: a display panel; and an input sensing unit disposed on the display panel and having a sensing area and a non-sensing area adjacent to the sensing area, the input sensing unit comprising: a plurality of first conductive patterns overlapping the sensing area, extending in a first direction, and arranged in a second direction perpendicular to the first direction; and a plurality of second conductive patterns overlapping the sensing area, electrically insulated from the first conductive patterns, extending in the second direction, and arranged in the first direction, wherein: each of the first conductive patterns and the second conductive patterns includes mesh lines at least some of which define mesh openings; at least one first conductive pattern of the first conductive patterns includes a first pattern and a second pattern, the second pattern having a partial shape of the first pattern and disposed adjacent to the non-sensing area; and the second pattern has a line width greater than that of the first pattern in a plan view.



Note the comparison of independent claim 1 of instant application, to Claim 1 of U.S. Patent No. 11,262,881 B2 patented application, to avoid 101 statutory double patenting rejections the claims limitation by curtailing the details and language has been changed. However, instant application independent claim limitations are described in independent claims of the parent applications. They both are claiming “A display module including a display panel, and an input sensing unit disposed on the display panel and having a first sensing area and a second sensing area adjacent to the first sensing area, the input sensing unit including a first conductive pattern overlapping the first sensing area, and a second conductive pattern overlapping the sensing area, in which each of the first conductive patterns and the second conductive patterns includes mesh lines at least some of which define openings, and the second conductive pattern has a line width greater than that of each of the first conductive patterns in a plan view”. 
	Further dependent  Claims 2-9 some limitations of instant application maps to claims 1, 16-20 of U.S. Patent No. US11,262,881 B2 of patented application.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

09-07-2022